Quillian, Judge.
This is an appeal from a judgment of the superior court affirming an award of the State Board of Workmen’s Compensation.
An award was entered which stated that the claimant was totally disabled and entitled to compensation under the provisions of Code § 114-404, as amended (Ga. L. 1937, pp. 528, 531; 1949, pp. 1357, 1358; 1955, pp. 210, 211; 1963, pp. 141, 145; 1968, pp. 3, 4). The evidence showed: that the claimant received an injury which arose out of and in the course of his employment; that he was not able to return to his employment for some time; that at the time of the hearing on a change in condition he still had disability as a result of his injury; that he had returned to his employment at a different job which had lighter duties than the one he had when he was injured; that he was forced to leave his employment at the lighter job because he was not a member of that labor union. Held:
Under the evidence which was presented the claimant was not totally disabled and therefore not entitled to compensation benefits as set forth in Code § 114-404, supra.
It is directed that this case be remanded to the State Board of Workmen’s Compensation, where if necessary it shall *827hear additional evidence, to determine the compensation to which this claimant is entitled.
Argued October 3, 1972
Decided January 8, 1973.
Charles L. Drew, for appellants.
Millard C. Farmer, Jr., for appellee.

Judgment reversed with direction.


Bell, C. J., Hall, P. J., Eberhardt, P. J., and Clark, J., concur. Panned, Deen, Evans and Stolz, JJ., dissent.